          Case 1:18-cv-00902-TJK Document 21 Filed 03/04/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELECTRONIC PRIVACY INFORMATION         )
 CENTER,                                )                  Case No. 1:18-cv-00902
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 INTERNAL REVENUE SERVICE,              )
                                        )
          Defendant.                    )
 _______________________________________)

   INTERNAL REVENUE SERVICE'S MOTION TO DISMISS THE COMPLAINT
  FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

       Defendant Internal Revenue Service, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, moves the Court to dismiss the complaint for failure to state a claim upon which

relief may granted.

       EPIC is requesting confidential third party returns and return information. EPIC’s action

suffers from fatal flaws: first, EPIC has not shown that the third party taxpayers to whom its

requests pertain have authorized the Service to release that information to EPIC under 26 U.S.C.

§ 6103(c); second, EPIC has not demonstrated a qualifying material interest by virtue of its

relationship with the third parties listed in its request that allows for such release under 26 U.S.C.

§ 6103(e); and, third, the IRS cannot produce return information to EPIC under 26 U.S.C.

§ 6103(k)(1) as that provision only allows disclosure of limited information to a Public

Inspection File. To the extent EPIC seeks the returns and return information at issue in in

Electronic Privacy Information Center v. Internal Revenue Service (“EPIC I”), 910 F.3d 1232

(D.C. Cir. 2018), its claims are barred by res judicata.
         Case 1:18-cv-00902-TJK Document 21 Filed 03/04/19 Page 2 of 3



Dated: March 4, 2019
                                           Respectfully submitted,

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General


                                           /s/ Ryan O. McMonagle
                                           RYAN O. MCMONAGLE
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 227
                                           Washington, D.C. 20044
                                           202-307-1355 (v)
                                           202-514-6866 (f)
                                           Ryan.McMonagle@usdoj.gov

                                           /s/ Megan E. Hoffman-Logsdon
                                           MEGAN E. HOFFMAN-LOGSDON
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 227, Ben Franklin Station
                                           Washington, D.C. 20044
                                           202 616-3342 (v)
                                           202 514-6866 (f)
                                           Megan.E.Hoffman-Logsdon@usdoj.gov

Of Counsel:

JESSIE K. LIU
United States Attorney




                                       2
           Case 1:18-cv-00902-TJK Document 21 Filed 03/04/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of March, 2019, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to Plaintiff.


                                              /s/ Megan E. Hoffman-Logsdon
                                              MEGAN E. HOFFMAN-LOGSDON
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                  3
